Action for divorce heard on petition in the cause for the custody of the children of the marriage.
In 1938 plaintiff procured a decree of absolute divorce wherein the court awarded the three children of the marriage to the plaintiff. Thereafter, defendant appeared and filed a petition praying that the former order be modified and that she be awarded the custody of said children. When the cause came on to be heard the court found the facts and upon the facts found awarded custody of said children to Don S. Elias, step-grandfather, with provision allowing plaintiff to visit them. The order further provided that the custodian may permit said children to visit the defendant in California, where she now lives. The plaintiff excepted and appealed.
The only exception in the record is to the signing of the judgment. There is sufficient evidence in the record to sustain the findings of fact. The facts as found support the judgment. "The findings of fact made by the Judge of the Superior Court, found as they are upon competent evidence, are conclusive." In re Hamilton, 182 N.C. 44, 108 S.E. 385. Plaintiff's exception cannot be sustained. The cause remains open for such further orders and decrees as circumstances may require. C. S., 1664.
The judgment below is
Affirmed. *Page 751